                          Case 5:19-cr-00128-R Document 1-1 Filed 05/03/19 Page 1 of 1
                                                  CRIMINAL COVERSHEET
                              U.S. District Court, Western District of Oklahoma

  Petty   [-      Misdemeanor        l-    Felony     I        USAO No.:                                Case No.       CR-19-128-HE
  Charging Document: INFORMATION                               No.   ofDefendants:1 Total No. ofCounts:                1        Sealed: Y     f
  Forfeiture:      vf             OCDETF:         yf          Warrant:   l--        Su-rnons'l-- Notice:P                                 N   V
                   NTN                                                 Companion Case No.       (if any) . cR- 17- 188-R
 DEFENDANT INFORMATION:
  Name: LEE MICHAEL HARRISO:\

  Alias(es):                                                                   Address

                                                                               FBI No.:

  DOB:      1976                          SSN: xxx-xx-6088                     Race: White                       Interpreter:   Yll       NT
  Sex:          MM FJ                     Juvenile:   y f-l       N            Language/Dialect:




   rf
 DEFENDANT STATUS/RECO}INIENI)ATION:
           Not in Custodv
           lype ofBond:
                                                          Detention Requested
                                                                                         PRIOR }IAGISTRATE PROCEEDIN(]S:
                                                                                      Complaint:        YI              NJ
                                                                                      Magistrate Case   No.:     MJ-
   V       In Custodv at: Logan County
           lnmatc/Prisoner/Resis 1",       yo..   72144066                            Previously   Detained:      YT             NT
  ATTORNI'Y/AGENCY INFORMATION:
                               Name: KEEGAN HARROZ                                    AUSA:        BRANDON HALE
   l-     Public Defender

          c:a                  Address: 625 N.W. l3th Street
   lrl          eanet
                                                                                      Ag€nt /Agency : FBI
          Retained
                               Oklahoma City, OK 73103
   [-                                                                                 Local   Officer/Agency:_
                               Phone: (405) 568-4318

                                                               CHARGING DETAILS

Count(s)             U.S.C. Citation(s)               Offense(s) Charged                        Penaltv
                     l8 u.s.c. s l 343                                Wire fraud.               Not morc than 20 years' imprisonment, $250,000 fine,
                                                                                                or both; not more than 5 years'supervised release; and
                                                                                                S100 special assessment.




  Signature of AUSA:                                                                                    Da-re:   ,r/ /
                                                                                                                                                   3lt9
